Order, Supreme Court, New York County (Leland DeGrasse, J.), entered March 14, 1995, which, to the extent appealed from, denied plaintiffs’ motion for summary judgment on their first and second causes of action, unanimously affirmed, with costs.
Since discovery with respect to crucial factual issues has yet to be completed, and since it cannot be determined at this point in the litigation whether a joint venture existed between defendants Universal Brokerage and Frank Crystal & Co., summary judgment was appropriately denied. Concur — Ellerin, J. P., Wallach, Ross, Nardelli and Tom, JJ.